Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on May 16th, 2022 for Application No. 16/474,879.  By the amendment, claims 1, 3, and 5-24 are pending with claims 1, 3, 9 and 14 being amended and claims 2 and 4 being canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8 and 21-24 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wesling, cited in the prior Office action.
Regarding claim 1, Wesling discloses a control device (see at least Figures 1-3, i.e., system 40) comprising: 
an electronic controller (150) configured to automatically control a transmission device (110) of a human-powered vehicle (100) in accordance with a shifting condition (see at least the Abstract, Fig. 3 and paras. [0003], [0044], [0048] and [0051]),
the human-powered vehicle includes a first sprocket (118) driven to obtain a first transmission ratio and a second sprocket (122) driven to obtain a second transmission ratio (para. [0003]), and 
the information related to the change in the transmission ratio includes information related to a combination of the first transmission ratio and the second transmission ratio (para. [0087]),
the electronic controller being configured to set the shifting condition based on first reference information including information related to a change in a transmission ratio that is shifted by the transmission device (para. [0095]), 
the information related to the change in the transmission ratio includes information related to a number of teeth of the first sprocket (118) and a number of teeth of the second sprocket (Fig. 1, paras. [0003], [0038], i.e., gears or teeth are provided in the form of the rear sprocket cassette 122 and one or more chainrings 118).  

Regarding claim 3, Wesling discloses the control device according to claim 2, wherein the first sprocket and the second sprocket are included in one of a front sprocket (118) of the human-powered vehicle and a rear sprocket (122) of the human-powered vehicle.  

Regarding claim 5, Wesling discloses the control device according to claim,
an electronic controller (150) configured to automatically control a transmission device (110) of a human-powered vehicle (100) in accordance with a shifting condition (see at least the Abstract, Fig. 3 and paras. [0003], [0044], [0048] and [0051]),
the human-powered vehicle includes a first sprocket (118) driven to obtain a first transmission ratio and a second sprocket (122) driven to obtain a second transmission ratio (para. [0003]), and 
the information related to the change in the transmission ratio includes information related to a combination of the first transmission ratio and the second transmission ratio (para. [0087]),
the electronic controller being configured to set the shifting condition based on first reference information including information related to a change in a transmission ratio that is shifted by the transmission device (para. [0095]), 
the information further includes information related to a difference in a number of teeth of the first sprocket (118) and a number of teeth of the second sprocket (Fig. 1, [0038], i.e., different teeth of rear sprockets 122 and one or more chainrings 118).

Regarding claim 6, Wesling discloses the control device according to claim 1, wherein the information related to the change in the transmission ratio includes information related to a combination of at least one front sprocket of the human-powered vehicle and at least one rear sprocket of the human-powered vehicle (Fig. 1, paras. [00034], [0087]).  

Regarding claim 7, Wesling discloses the control device according to claim 6, wherein the information related to the change in the transmission ratio (para. [0095]) includes at least one of information related to the transmission ratio and information related to a number of teeth of the front sprocket (Fig. 1, i.e., different number of teeth of each sprocket of chainrings 118) and a number of teeth of the rear sprocket (i.e., different number of teeth of each sprocket of cassette 122).  

Regarding claim 8, Wesling discloses the control device according to claim 1, wherein the first reference information further includes a first reference value (i.e., at step 306) including traveling information related to a traveling state of the human-powered vehicle (100).  

Regarding claim 21, Wesling discloses the control device according to claim 8, wherein the electronic controller is configured to set the shifting condition for at least one of the transmission ratio and the first reference value (Figs. 1-3, for example, at step 308).  

Regarding claim 22, Wesling discloses the control device according to claim 8, wherein the traveling information includes at least one of cadence, torque acting on a crank of the human-powered vehicle, vehicle speed, acceleration, and power (see at least Fig. 1; paras. [0044] and [0045]).  

Regarding claim 23, Wesling discloses the control device according to claim 1, further comprising storage that stores the shifting condition in an updatable manner (para. [0083] and claim 1).  

Regarding claim 24, Wesling discloses a shifting system comprising the control device according to claim 1 and further comprising: the transmission device (Fig. 1, i.e., drivetrain 100).  

Allowable Subject Matter
Claims 9, and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record fails to disclose or render obvious a control device having the combination features and conditions recited in the claim and particularly “the shifting condition being determined based on a second reference value and a threshold value, and Page 3 of 10Appl. No. 16/574,879Reply to Office Action of May 16, 2022the electronic controller being further configured to set the threshold value based on the first reference information”.
Regarding claim 14, the prior art of record fails to disclose or render obvious a control device having the combination features and conditions recited in the claim and particularly “the electronic controller is configured to set the threshold value based on second reference information including a present transmission ratio of the human-powered vehicle, a subsequent transmission ratio after shifting”.
The closest prior art reference is Wesling, cited in the prior action, mailed 05/16/2022. Wesling discloses a control device having at least two transmission ratios but does not disclose the particular features and conditions required by claims 9 and 14. See the non-final mailed 05/16/2022.
Claims 10-13 and 15-20 are allowed as being dependent upon allowable base claims.

Response to Amendment
The amendment filed on 08/10/2022 has been entered. Applicant’s amendment has overcome the objection of claim 14 indicated in the prior Office action. The objection of the claim has been withdrawn.  
 
Response to Arguments
Applicant's arguments filed on 08/10/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 that Wesling does not disclose the limitation setting a shifting condition for a first transmission ratio and a second transmission ratio recited in claims 1 and 5.  However, the limitation “setting a shifting condition” has been interpreted as either automatically or manually setting an upper and lower cadence limits/ranges.  In other words, the control device might set the upper and lower cadence bands/ranges for the automatic riding mode (Fig. 6; Paragraph [0095]).  Here, the term “cadence range/limit” is considered as a shifting condition because it is a ratio/speed limit of the transmission ratio/speed for a lower range (i.e., first transmission ratio) or an upper range (i.e., second transmission ratio) which made up by the combination of the rear and front sprockets.  Thus, an operator might set the shifting condition or upper/lower cadence range/limit prior traveling on different road conditions (e.g., uphill traveling, cruising, flat road surface traveling, etc., See the Background/Summary of the invention). Also see Figs. 4-6; Paragraphs [0080] – [0087] and [0094]; Claim 1 and the detailed rejection above.
Applicant further argues on page 9 that Wesling does not disclose the same feature indicated above (i.e., setting a shifting condition).  Again, as indicated above, the same interpretation is applied.
For at least the reasons above, the teaching meets the claimed limitation and the rejection of claims 1, 3, 5-8 and 21-24 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659